Concurring Opinion by
Judge Rogers:
The court below, adhering to our holding in Driscoll v. Plymouth Township, 13 Pa. Commonwealth Ct. 404, 320 A.2d 444 (1974), did not consider the merits of the protestants’ appeal in fixing the amount of bond. Since this issue was not raised in this appeal, I concur in the result.
*191I feel constrained, however, to reiterate the view expressed in my dissenting opinion in Driscoll, supra, that the merits of the appeal should be considered by the court below in the bond proceedings authorized by Section 916 of the Municipalities Planning Code, 53 P.S. §10916. The bond ordered to be entered here was in an amount which would effectively put any protestant out of court. It was ordered to be entered, moreover, in a proceeding commenced, not by the filing of an application to develop land, but by a request for the preliminary opinion of the zoning officer on whether the proposed use or development complied with zoning regulations, pursuant to Section 1005 (b), 53 P.S. §11005. The section just cited requires the developer in such cases to provide only “reasonable notice of the proposed use or development.” A favorable opinion, unappealed from, by the same section is deemed to be the preliminary approval of the project mentioned in Section 915, 53 P.S. §10915, which latter provides that where preliminary approval has been granted there may be no appeal from final approval except where the final plans substantially deviate from the preliminary submission. We have thus reached the point where the land developer, by getting a zoning officer’s opinion that a superficially described proposal appears to comply with local regulations and an order for a Section 916 bond in an amount based solely on its asserted increased costs, can obtain deemed approval of his project, which project although it may, as finally planned, deviate from municipal regulations, will not be subject to judicial review on this ground. I cannot believe that the Legislature intended such a result.